PER CURIAM.
Relator in a habeas corpus proceeding in the circuit court appeals from an order quashing the writ and remanding relator to respondent’s custody. She urges that it affirmatively appears that the trial judge erred when he found the proof evident or the presumption great that the relator was guilty of murder in the first degree. See Deeb v. Gandy, 110 Fla. 283, 148 So. 540. A review of the record in the light of the briefs and argument does not disclose such error. See Culpepper v. Osteen, 153 Fla. 161, 13 So.2d 911.
Affirmed.
PEARSON, Acting C. J., CARROLL, CHAS., J., and BARNS, PAUL D., Associate Judge, concur.